DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 contains the phrase "is tilted in the direction is inclined opposite to the rotation direction." This appears to be redundant. Consider instead ––is inclined opposite to the rotation direction––.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “lower limit distance” in claim 7 and “upper limit distance” in claim 9 are relative terms which render the claims indefinite. The terms “lower limit distance” and “upper limit distance” are not adequately defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In both claim 7 and 9, the terms are used to establish lower (claim 7) and upper (claim 9) bounds on the distance between the discharge port and the suction opening. However, these bounds are defined relative to another distance, which is itself defined functionally. The disclosure does not contain sufficient detail for a person having ordinary skill in the art to determine what said limits actually would be, as the functional performance would be highly dependent on a number of unrestricted variables (e.g. a distance within which the range of a thin liquid film on a polishing surface can be expanded by a fluid flow from the discharge port will vary tremendously with the physical properties of the fluids in question).
Claim 15 recites the limitations "the radius or the circumference of the table" in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitations "The discharge port of the discharge unit located on the downstream side" and "The discharge port of the discharge unit located on the upstream side" in lines 8-11.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PGPub 2014/0273763, "Lee").
Regarding claim 16, Lee teaches a substrate processing apparatus comprising: 
a table (platen 108) on which a polishing surface for polishing a substrate is provided (polishing pad 104); and 
a discharge suction section (arm 122) which includes 
a discharge port (124 and 126) which communicates with a fluid supply source (134 and 130) and through which a fluid is discharged to the polishing surface (nozzles 124 and 126 spray the surface, see Lee fig. 1) and 
a suction opening (vacuum port 200) which communicates with a vacuum source (138) and through which the fluid existing on the polishing surface is sucked (see Lee paragraphs [0023]-[0025]),
wherein 
the table is rotatable (see arrow for direction of travel in Lee fig. 1), 
the discharge suction section has a suction unit among a plurality of discharge units (suction unit 128 is placed between pluralities of discharge units 124 and 126), and 
the discharge port of the discharge unit located on the downstream side in the rotation direction of the table among the plurality of discharge units is inclined in the rotation direction, and the discharge port of the discharge unit on the upstream side in the rotation direction of the table among the plurality of discharge units is tilted in the direction is inclined opposite to the rotation direction (upstream nozzles 126 angled into direction of travel, downstream nozzles 124 angled with direction of travel, see Lee fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Motoshima et al. (US 9579768, "Motoshima").
Regarding claim 1, Lee teaches a substrate processing apparatus comprising: 
a table (platen 108) on which a polishing surface for polishing a substrate is provided (polishing pad 104); and 
a discharge suction section (arm 122) which includes 
a discharge port (124 and 126) which communicates with a fluid supply source (134 and 130) and through which a fluid is discharged to the polishing surface (nozzles 124 and 126 spray the surface, see Lee fig. 1) and 
a suction opening (vacuum port 200) which communicates with a vacuum source (138) and through which the fluid existing on the polishing surface is sucked (see Lee paragraphs [0023]-[0025]), 
the substrate processing apparatus further comprising: 
a dresser for performing dressing of the polishing surface (conditioning module 110); 
a substrate holding section which holds the substrate (carrier head 106 holds substrate 116); and 
wherein the discharge suction section is provided on the downstream side in a rotation direction of the table from the dresser and on the upstream side in the rotation direction of the table from the substrate holding section (see Lee fig. 1 showing arm 122 between 110 and 106 in a rotation direction of the table).
Lee does not teach the presence of an atomizer or that it is provided downstream from the dresser and upstream from the substrate holding section in a rotation direction of the table.
However, Motoshima teaches the concept of a substrate processing apparatus comprising a pad adjustment apparatus (120) located between a dresser (117) and a substrate holding section (110) in a rotation direction of the table (see Motoshima fig. 10), wherein the pad adjustment apparatus includes an atomizer (130, see Motoshima fig. 13). 
It would have been obvious to a person of ordinary skill at the time of the invention to combine the teachings of Motoshima with the apparatus of Lee, as doing so would have reduced the amount of fluid and debris scattered around on the polishing pad during cleaning (see Motoshima col. 6 lines 14-16).

Regarding claim 2, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 1.
Lee does not further teach that the fluid comprises a gas that is discharged from the discharge port, and a liquid on the polishing surface is vibrated or disturbed. 
However, Motoshima teaches the concept of spraying a fluid that comprising both gas and liquid instead of one that is only a liquid (see Motoshima col. 3 lines 2-8). Applying the additional teachings of Motoshima to the apparatus of Lee would have been obvious to a person having ordinary skill in the arts as doing so represents the simple substitution of one known element (a mixed gas and liquid spray) for for another (a pure liquid spray) to obtain predictable results.

Regarding claim 3, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 1, wherein the table is rotatable (see rotation arrow in Lee fig. 1), the discharge port is disposed on a downstream side of the suction opening in a rotation direction of the table, and a liquid is supplied from the discharge port (nozzles 124 are downstream of vacuum 128, see Lee fig. 1; and spray a polishing liquid, see Lee paragraph [0022]).

Regarding claim 4, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 3, wherein the liquid discharged from the discharge port is a processing solution for processing a substrate (nozzles 124 spray a polishing liquid, see Lee paragraph [0022]).

Regarding claim 5, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 1, wherein the table is rotatable, the discharge port is disposed on an upstream side of the suction opening in a rotation direction of the table, and a liquid is supplied from the discharge port (spray nozzles 126 are disposed on an upstream side from vacuum port 128, see Lee fig. 1; and spray water, see Lee paragraph [0022]).

Regarding claim 6, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 1, wherein a flow path leading to the discharge port is inclined in a direction opposite to a direction of the suction opening (flow paths 132 and 136 are angled away from suction openings after turning in 112, see Lee fig. 1).

Regarding claims 7 and 9, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 1, wherein there is a distance between the discharge port and suction opening (see Lee fig. 1). 

Regarding claim 8, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 1, wherein a flow path leading to the discharge port is inclined in a direction of the suction opening (flow paths 132 and 136 are angled towards suction opening 128, see Lee fig .1).

Regarding claim 11, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 1, wherein a plurality of the discharge ports are disposed in a radial direction of the table (nozzles 124 or 126 extend radially, see Lee fig. 1).

Regarding claim 13, Lee in view of Motoshima teaches the substrate processing apparatus according to claim 1, further comprising: 
a polishing liquid supply section which supplies a polishing liquid to the polishing surface (slurry nozzles 124), 
wherein the discharge suction section is disposed on a downstream side of the dresser in the rotation direction of the table and is disposed on an upstream side of the polishing liquid supply section in the rotation direction of the table (spray nozzles 126 and vacuum section 128 are downstream of conditioning module 110 and upstream of slurry nozzles 124, see Lee fig. 1).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wu et al. (US 9138861, "Wu").
Regarding claim 15, Lee teaches a substrate processing apparatus comprising: 
a table (platen 108) on which a polishing surface for polishing a substrate is provided (polishing pad 104); and 
a discharge suction section (arm 122) which includes 
a discharge port (124 and 126) which communicates with a fluid supply source (134 and 130) and through which a fluid is discharged to the polishing surface (nozzles 124 and 126 spray the surface, see Lee fig. 1) and 
a suction opening (vacuum port 200) which communicates with a vacuum source (138) and through which the fluid existing on the polishing surface is sucked (see Lee paragraphs [0023]-[0025]),
wherein 
the table is rotatable (see arrow for direction of travel in Lee fig. 1).
Lee does not teach that the discharge suction section has a fan shape when the table is viewed from above, and the arc of the discharge suction section has a length proportional to the radius or the outer circumference of the table.
However, Wu teaches the concept of a fan-shaped discharge section (302) for use in cleaning a polishing pad (see Wu fig. 4), wherein the fan shape is proportional to the radius (see Wu col. 5 lines 29-43). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Wu into the apparatus of Lee, as doing so represents the combination of known prior art elements (the fan-shaped discharge section of Wu with the apparatus of Lee) according to known methods in a fashion that would yield predictable results.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10737366, "Lee '366") in view of Motoshima.
Regarding claim 1, Lee '366 teaches a substrate processing apparatus comprising: 
a table on which a polishing surface for polishing a substrate is provided (table 106 holds polishing pad 220, see Lee '366 col. 5 lines 22-28); and 
a discharge suction section which includes 
a discharge port through which a fluid is discharged to the polishing surface (cleaning liquid spray unit 170 includes nozzle 172 and is connected to a liquid supply by pipe 174, see Lee '366 figs. 2-5 and col. 7 lines 8-21) and 
a suction opening through which the fluid existing on the polishing surface is sucked (suction unit 180 has suction port 182 and a discharge pipe 184, see Lee '366 fig. 5 and col. 7 line 66 - col. 8 line 8).
the substrate processing apparatus further comprising: 
a dresser for performing dressing of the polishing surface (brushing unit 160); 
a substrate holding section which holds the substrate (head unit 120 with chucks 124, see Lee '366 figs. 1-2 and col. 6 lines 5-20); and 
wherein the discharge suction section is provided on the downstream side in a rotation direction of the table from the dresser and on the upstream side in the rotation direction of the table from the substrate holding section (pad may be rotated in clockwise or counterclockwise direction, see Lee '366 col. 5 lines 22-28; when rotated clockwise, 170 and 180 would be positioned upstream of the substrate holding section 120 and downstream of brushing unit 160, see Lee '366 figs. 1-5).
Lee '366 does not explicitly teach the presence of a fluid supply source or vacuum source, but the presence of such would be obvious to a person having ordinary skill in the art, as the cleaning liquid and suction required by the spray and suction units must be supplied by something.
Lee '366 also does not teach the presence of an atomizer or that it is provided downstream from the dresser and upstream from the substrate holding section in a rotation direction of the table.
However, Motoshima teaches the concept of a substrate processing apparatus comprising a pad adjustment apparatus (120) located between a dresser (117) and a substrate holding section (110) in a rotation direction of the table (see Motoshima fig. 10), wherein the pad adjustment apparatus includes an atomizer (130, see Motoshima fig. 13). 
It would have been obvious to a person of ordinary skill at the time of the invention to combine the teachings of Motoshima with the apparatus of Lee'366, as doing so would have reduced the amount of fluid and debris scattered around on the polishing pad during cleaning (see Motoshima col. 6 lines 14-16).

Regarding claim 10, Lee '366 in view of Motoshima teaches the substrate processing apparatus according to claim 1, wherein the discharge port and the suction opening are positioned on an approximately identical plane (same plane, see Lee '366 fig. 5).

Regarding claim 12, Lee '366 in view of Motoshima teaches the substrate processing apparatus according to claim 1, further comprising: 
a polishing liquid supply section which supplies a polishing liquid to the polishing surface (slurry supply unit 140, see Lee '366 figs. 1-2 and col. 6 lines 21-23); and  
wherein the discharge suction section is disposed on a downstream side of a polishing liquid supply nozzle in the rotation direction of the table and is disposed on an upstream side of the substrate holding section in the rotation direction of the table (pad may be rotated in clockwise or counterclockwise direction, see Lee '366 col. 5 lines 22-28; When rotated clockwise, arm including conditioner and discharge suction section is placed between slurry supply 140 and substrate holding sections 124-1 and 124-2, see Lee '366 figs. 1-2).

Response to Arguments
Applicant's arguments filed May 17th, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-8, 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejections of claims 1 and 12, applicant argues that the rejections rely on per se obviousness to provide the necessary teaching, suggestion, or motivation to combine. 
Applicant is reminded that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. MPEP 2144. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968), See MPEP 2144.01.
As recited supra, Lee ‘366 teaches the presence of elements which spray fluid on to and suck material from the surface of a polishing pad. Although Lee does not explicitly recite the presence of a source for fluid to be sprayed, or a source of vacuum to drive the suction process, a person of ordinary skill in the art would consider the presence of such elements to be implicitly disclosed. Conservation of mass dictates that the fluid being sprayed come from somewhere and similarly requires that the generation of the suction force required to remove material involve the generation of an underpressure somewhere. As a result, the inclusion of a fluid supply source and vacuum source would have been obvious. 
Applicant’s argument that the rejection did not include sufficient teaching, suggestion, or motivation to combine is misdirected and unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723